1
2
3
4
5
6
7
8                                             UNITED STATES DISTRICT COURT
9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
      IRWIN GUZMAN,                                                         Case No.: 16cv2659-MMA (AGS)
11
                                                                            ORDER DENYING AMENDED
12                                                      Petitioner,         PETITION FOR WRIT OF HABEAS
      v.                                                                    CORPUS;
13
      SPEARMAN, Warden,                                                     [Doc. No. 39]
14
                                                                            DENYING REQUEST FOR
15                                                     Respondent.          EVIDENTIARY HEARING;
16                                                                          [Doc. No. 56]
17                                                                          DECLINING TO ISSUE
                                                                            CERTIFICATE OF
18                                                                          APPEALABILITY
19
20              Petitioner Irwin Guzman (“Petitioner”), a state prisoner proceeding pro se, has
21   filed an Amended Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C.
22   § 2254, challenging his 2013 conviction for eight counts of robbery (Cal. Penal Code §
23   211), and one count of assault with a deadly weapon (Cal. Penal Code § 245(a)(1)).1 See
24
                                                    
25
                1
26           Although this case was randomly referred to United States Magistrate Judge Andrew G.
     Schopler pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and
27   Recommendation nor oral argument are necessary for the disposition of this matter. See S.D. Cal.
     Civ.L.R. 72.1(d).
28

                                                                      -1-                    16cv2659-MMA (AGS)
1    Doc. No. 39. Respondent filed an answer, and Petitioner filed a traverse. See Doc. Nos.
2    43, 56. For the reasons set forth below, the Court DENIES the Petition.
3                                                      FACTUAL BACKGROUND
4               The factual background set forth below is excerpted from the California Court of
5    Appeal’s opinion. See Doc. No. 35-17.2
6
7                           A. Robbery at the Mi Pueblo Market

8                      On May 16, [2013,] a group of teenage boys, Ruben V., Juan L., Luis
9               D., Jonathan R., David O., and Carlos F. were skateboarding in the parking
                lot of an abandoned Mi Pueblo Market in Escondido. The shopping center
10              was located near a flood control channel. The channel runs throughout
11              Escondido and is frequently used by gang members as a pathway. While the
                youths were skating, they left their backpacks and other personal belongings
12              up against a nearby wall. Most of the skaters were taking a break from
13              skateboarding and lying up against the wall when defendants Mendoza,
                Guzman, and Garcia jumped over a nearby fence and approached the
14              skaters. The trio approached the skaters and immediately began picking up
15              the skaters’ backpacks. Jonathan and Juan were about five to six feet away
                from the rest of their group and still skateboarding when the robbery began.
16
17                     Jonathan thought he heard somebody say, “Empty out your pockets.”
                Guzman pulled a hammer from his waistband and held it in a threatening
18              manner while he picked up some of the backpacks. While wielding the
19              hammer, Guzman demanded David hand over his cell phone, and David
                complied. Guzman also took Juan’s and Jonathan’s cell phones, which had
20              been left lying by the wall. Luis ran away when he saw the hammer, leaving
21              his cell phone and headphones on top of Ruben’s backpack. Carlos
                attempted to leave with his backpack and skateboard, but Guzman knocked
22              Carlos’s skateboard out of his hands and seized his wallet and backpack.
23              Juan asked for his phone back from Guzman, to which Guzman replied,
                “Fuck you, it’s mine now,” while brandishing the hammer as if he was going
24
                                                    
25
                2
26             The Court gives deference to state court findings of fact and presumes them to be correct;
     Petitioner may rebut the presumption of correctness, but only by clear and convincing evidence. See 28
27   U.S.C. § 2254(e)(1); see also Parke v. Raley, 506 U.S. 20, 35-36 (1992) (holding that findings of
     historical fact, including inferences properly drawn from those facts, are entitled to statutory
28   presumption of correctness). Petitioner does not challenge the Court of Appeal’s recitation of the facts.

                                                               -2-                    16cv2659-MMA (AGS)
1    to hit Juan. After that exchange, Juan and Jonathan fled the scene on their
     skateboards. After taking the skaters’ belongings, the three defendants
2    jumped back over the fence. The skaters left the scene for a nearby
3    Walgreens and called 911.

4          B. Robbery on Mission Avenue
5
           Daniel M. and Abraham D. were skateboarding down the sidewalk on
6    Mission Avenue, approximately two miles away from the abandoned market
7    and approximately half an hour after the robbery. They were both listening
     to music through headphones as they skated; Daniel was about 10 feet ahead
8    of Abraham. Mendoza jumped out in front of Abraham, forcing Abraham to
9    jump off his skateboard. Daniel, who was skating ahead of Abraham,
     stopped when he realized he could no longer hear Abraham skating behind
10   him. Daniel turned around, seeing a man standing in front of Abraham.
11   Daniel got off his skateboard and was approached by Garcia, who said to
     Daniel, “Give me your shit.” Daniel unplugged his headphones, and Garcia
12   yanked them out of Daniel’s shirt. Garcia then walked towards Abraham
13   and took Abraham’s skateboard.

14          Mendoza and Guzman had surrounded Abraham when Garcia joined
15   them. Mendoza took a swing at Abraham with his fist, grazing Abraham’s
     cheekbone. Mendoza then took a hammer out of his waistband and
16   demanded Abraham hand over his cell phone. Abraham refused, and
17   Mendoza swung the hammer at Abraham; however, Mendoza pulled his arm
     back as if he injured his arm and did not strike Abraham. Mendoza returned
18   the hammer to his waistband and then reached into Abraham’s pocket for the
19   phone. Abraham took a step back, and Mendoza threatened to hit Abraham
     with the hammer if he did not comply. Abraham finally allowed Mendoza
20   to take his phone.
21
           After the robbery, the three defendants got into an old gray Honda
22   with a broken back window and drove away. Shortly after the robbery,
23   Abraham made a 911 call using Daniel’s cell phone.
24         C. Traffic Stop
25
            Approximately five hours following the robberies, Escondido police
26   officers from the Gang Enforcement Team (“GET”) attempted to stop a gray
27   Honda with a broken rear window in an area considered Diablos gang
     territory. The car had four persons inside of it. After spotting the car, the
28

                                          -3-                       16cv2659-MMA (AGS)
1           officers confirmed the license plate number matched that of the getaway car
            described by Abraham. The driver refused to stop, and police pursued the
2           car into the parking lot of an apartment complex, where the driver and
3           passengers bailed out of the still moving car and attempted to escape on foot.
            Police apprehended Garcia, Mendoza and Guzman as they attempted to flee.
4           Inside the Honda, police found a hammer, backpacks, cell phones and cell
5           phone chargers. Ruben’s backpack and its contents were recovered, as were
            Luis’s cell phone and headphones. Carlos’s wallet, with his school
6           identification card still inside, was also found in the car. The police
7           recovered Juan’s backpack from the car, but not his cell phone. No items
            taken from David, Daniel or Abraham were found in the car.
8
9                  D. Identification

10                 After stopping the gray Honda, police contacted Daniel and Abraham
11          and transported them to the apartment parking lot for a curbside lineup at
            around midnight. Daniel did not recognize any of the three men presented to
12          him, but Abraham identified all three men as being his assailants. Both
13          Daniel and Abraham did recognize the gray Honda as the vehicle their
            assailants used in driving away from the robbery.
14
15                After the curbside lineup, police prepared three separate six-pack
            photo arrays to show the victims of the earlier marketplace robbery. The
16          photos were shown to the victims the day after the robbery. Ruben,
17          Jonathan and Carlos recognized Guzman as the robber who wielded a
            hammer. Luis did not recognize anyone in the photo arrays.
18
19                  At trial, Ruben initially did not identify Guzman as the robber
            wielding the hammer, but he positively identified Guzman on the second day
20          of trial. Juan also identified Guzman in court as the robber with a hammer.
21          Jonathan and David did not recognize any of the defendants at trial. Juan
            recognized Mendoza as being one of the robbers; however, Juan did not
22          identify Garcia as the third robber. Juan stated that the third robber was
23          someone that he went to school with and that he did not see him in court.
            Carlos identified all three defendants in court, stating that Mendoza was the
24          robber who wielded the hammer. Abraham identified all three defendants in
25          court, specifically identifying Mendoza as the man who wielded the
            hammer. Daniel was unable to identify any of the defendants in court.
26
27   Id. at 3-7.
28   ///

                                                 -4-                       16cv2659-MMA (AGS)
1                                                      PROCEDURAL BACKGROUND
2               On October 8, 2013, a California jury found Petitioner guilty of eight counts of
3    second-degree robbery and one count of assault with a deadly weapon. See id. at 3. The
4    jury also concluded that Petitioner used a deadly weapon in the commission of six of the
5    robberies and found that all nine felonies were committed for the benefit of a criminal
6    street gang. See id. Petitioner was sentenced to twenty-six years and four months in
7    prison. See id.
8               After sentencing, Petitioner appealed to the California Court of Appeal, which
9    affirmed. See id. at 1. From there, Petitioner applied to the California Supreme Court for
10   review, but was denied without opinion. See Doc. No. 35-21 at 1. Petitioner did not file
11   a state collateral attack. Instead, he filed his Petition in this Court pursuant to 42 U.S.C.
12   § 2254. See Doc. No. 39. Petitioner presents five claims for relief: (1) substantial
13   evidence did not support the jury’s true findings on the gang enhancement in violation of
14   Petitioner’s due process rights; (2) the trial court erred by denying a defense motion to
15   bifurcate the trial as to the gang enhancement allegations in violation of Petitioner’s
16   rights to due process and a fair trial; (3) impermissibly suggestive pre-trial identification
17   procedures and tainted in-court identification of Petitioner violated his rights to due
18   process; (4) jury instructions permitted the jury to equate motive and intent for purposes
19   of proof of the intent requirement for the charged offenses and the gang enhancement
20   which denied Petitioner of his due process right to proof of all elements of the charged
21   offenses and the gang allegations beyond a reasonable doubt; and (5) the cumulative
22   effect of the trial errors rendered Petitioner’s trial fundamentally unfair in violation of his
23   due process rights. See id.; see also Doc. No. 56.3
24                                                  
25              3
               Petitioner also argued that the jury instruction on the intent portion of the gang enhancement
26   instruction lacked a knowledge element and “failed to properly instruct on specific intent.” Doc. No. 39
     at 2. In his traverse, however, Petitioner abandons this claim and “seeks to have [it] dismissed.” Doc.
27   No. 56 at 23. As such, the Court DISMISSES this claim for relief. See Daniels v. Davey, No. 1:15-cv-
     01211-DAD-MJS, 2016 WL 282694, at *1 n.1 (E.D. Cal. Jan. 25, 2016) (recognizing that a “petitioner
28   is the master” of his “petition”).

                                                                -5-                  16cv2659-MMA (AGS)
1                                         LEGAL STANDARD
2          The provisions of the Antiterrorism and Effective Death Penalty Act of 1996
3    (“AEDPA”) govern federal habeas corpus petitions. See Lindh v. Murphy, 521 U.S. 320,
4    327 (1997). Under AEDPA, a federal habeas corpus petition will not be granted with
5    respect to any claim that was adjudicated on the merits in state court proceedings unless
6    that adjudication of the claim: (1) resulted in a decision that was contrary to, or involved
7    an unreasonable application of, clearly established federal law as determined by the
8    Supreme Court of the United States; or (2) resulted in a decision that was based on an
9    unreasonable determination of the facts in light of the evidence presented at the state
10   court proceeding. 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 7–8 (2002). “A
11   state court’s decision can involve an ‘unreasonable application’ of Federal law if it either
12   1) correctly identifies the governing rule but then applies it to a new set of facts in a way
13   that is objectively unreasonable, or 2) extends or fails to extend a clearly established legal
14   principle to a new context in a way that is objectively unreasonable.” Hernandez v.
15   Small, 282 F.3d 1132, 1142 (9th Cir. 2002). Under § 2254(d)(1), a federal habeas court
16   may grant relief under the “contrary to” clause “if the state court applies a rule different
17   from the governing law set forth in [United States Supreme Court] cases, or if it decides a
18   case differently than [the United States Supreme Court] ha[s] done on a set of materially
19   indistinguishable facts.” Shammam v. Paramo, 664 F. App'x 629, 630 (9th Cir. 2016)
20   (citing Bell v. Cone, 535 U.S. 685, 694 (2002)).
21         For purposes of federal habeas corpus review under § 2254(d), clearly established
22   federal law means “the governing legal principle or principles set forth by the Supreme
23   Court at the time the state court renders its decision” and refers to the holdings, as
24   opposed to the dicta, of Supreme Court decisions. Lockyer v. Andrade, 538 U.S. 63, 71-
25   72 (2003). A federal court is not called upon to decide whether it agrees with the state
26   court’s determination; rather, the court applies an extraordinarily deferential review,
27   inquiring only whether the state court’s decision was objectively unreasonable. See
28   Yarborough v. Gentry, 540 U.S. 1, 5 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th

                                                  -6-                        16cv2659-MMA (AGS)
1    Cir. 2004). In order to grant relief under § 2254(d)(2), a federal court must be
2    “convinced that an appellate panel, applying the normal standards of appellate review,
3    could not reasonably conclude that the [state court’s] finding[s] [are] supported by the
4    record.” Murray v. Schriro, 745 F.3d 984, 1012 (9th Cir. 2014) (citing Taylor v.
5    Maddox, 366 F.3d 992, 1000 (9th Cir. 2004)).
6          Where there is no reasoned decision from the state’s highest court, the Court
7    “looks through” to the underlying appellate court decision and presumes it provides the
8    basis for the higher court’s denial of a claim or claims. Ylst v. Nunnemaker, 501 U.S.
9    797, 805-06 (1991). Here, the California Court of Appeal gave a reasoned opinion as to
10   Petitioner’s claims, and so the Court looks through to that opinion as the basis for the
11   state court denial. See Doc. No. 35-17.
12                                           DISCUSSION
13         A. Gang Enhancement: Sufficiency of the Evidence
14         Petitioner first challenges the Court of Appeal’s conclusion that sufficient evidence
15   supported the jury’s finding that he committed the offenses for the benefit of a criminal
16   street gang. “[A] due process claim challenging the sufficiency of the evidence can only
17   succeed when, viewing all the evidence in the light most favorable to the prosecution, no
18   rational trier of fact could have found the essential elements of the crime beyond a
19   reasonable doubt.” Johnson v. Montgomery, 899 F.3d 1052, 1056 (9th Cir. 2018)
20   (quotation marks omitted). The Court must apply a “second level of deference” to the
21   state court’s determinations in habeas corpus proceedings. Id. As such, the Court “must
22   conclude that the state court’s determination that a rational jury could have found each
23   required element proven beyond a reasonable doubt was not just wrong but was
24   objectively unreasonable.” Id. at 1056-57.
25         In addressing this argument, the Court of Appeal stated:
26
27               In this case, there is substantial evidence to support an inference that
           defendants committed the crimes in association with the Diablos street gang
28         and that they had a specific intent to assist in criminal conduct by Diablos

                                                  -7-                       16cv2659-MMA (AGS)
1          gang members: Mendoza and Guzman were known members of the Diablos
           gang, and there is sufficient evidence to draw an inference that they relied
2          upon their gang membership in conducting the robberies. It can be
3          reasonably inferred based upon expert testimony and the circumstances of
           the crimes that Mendoza and Guzman knew that, as fellow Diablos gang
4          members, they could count on each other to assist when engaging in crimes
5          of opportunity against victims in their territory and could count on the other
           gang members’ silence if confronted by the police.
6
7                 While Garcia is a documented member of a different gang in a
           different part of San Diego County, this fact would not prevent a reasonable
8          fact finder from nonetheless finding that he committed the armed robberies
9          in association with and for the benefit of the Diablos. Our state high court’s
           recent ruling in People v Prunty (2015) 62 Cal.4th 59, 71-72 (Prunty) does
10         not foreclose the possibility of such a conviction, because while expert
11         witnesses did not submit evidence proving that the Eastside gang is either a
           criminal street gang or a subset of a larger criminal gang to which both
12         Eastside and the Diablos are associated, section 186.22, subdivision (b) does
13         not require that a defendant be a member of a criminal street gang, only that
           the defendant commits a felony either to benefit a gang, or in association
14         with a gang and that the defendant has a specific intent to aid gang members
15         in the commission of a felony.

16                Garcia worked with the Diablos gang members in the armed
17         robberies, and they apparently relied upon and trusted him as if he were one
           of them. An expert witness also testified that there was a great deal of
18         crossover between Hispanic criminal street gangs in San Diego County.
19         Given these facts, a reasonable jury could have inferred that Garcia
           committed the armed robberies in association with and support of the
20         Diablos even if he was not formally a member of that organization. The fact
21         that the armed robberies occurred in Diablos territory and armed robbery of
           members of the public is a crime that was identified by an expert witness as
22         one of the primary criminal activities of the Diablos gang support a strong
23         inference that all three defendants committed the armed robberies with the
           intent of assisting Diablos gang members in conducting criminal activity,
24         thus satisfying both prongs of section 186.22, subdivision (b).
25
26   Doc. No. 35-17 at 26-28 (citation and footnote omitted).

27         “California’s gang enhancement applies to ‘any person who is convicted of a

28   felony committed for the benefit of, at the direction of, or in association with any


                                                  -8-                       16cv2659-MMA (AGS)
1    criminal street gang, with the specific intent to promote, further, or assist in any criminal
2    conduct by gang members.’” Johnson, 899 F.3d at 1057 (quoting Cal. Penal Code §
3    186.22(b)(1)). The government must prove: (1) that the “crime be related to a gang”; and
4    (2) that the defendant “specifically intended to assist a gang member’s crime.” Id. It
5    appears that Petitioner challenges both prongs.
6                1. Related to a Gang
7            Petitioner takes issue with the Court of Appeal’s analysis because, although the
8    evidence indicated both he and Mendoza were Diablos gang members, Garcia was a
9    member of a different gang. Thus, he argues, “there was no evidence of any kind
10   indicating these crimes were gang related.” Doc. No. 56 at 4. Petitioner further contends
11   that there were no gang tattoos, signs, or yelling during the commission of the robberies,
12   showing that the victims did not know that Petitioner and his codefendants were in a
13   gang.
14           The government can prove this first prong by showing that the eight robbery
15   counts and the assault count were at the direction of, in association with, or for the benefit
16   of a gang. Johnson, 899 F.3d at 1057. Because the statute is disjunctive, the state need
17   only prove one of the three. See id.
18           “Committing a crime in concert with known gang members can be substantial
19   evidence that the crime was committed in ‘association’ with a gang.” Id. Moreover, a
20   “crime is committed in association with the gang if the defendants relied on their
21   common gang membership and the apparatus of the gang when they committed the
22   crime.” Id. (quotation marks omitted).
23           Here, Petitioner committed the crime with fellow Diablos gang member Mendoza.
24   The Court of Appeal’s conclusion that Garcia’s involvement did not alter this result,
25   despite the fact that he is a member of a different gang, is not unreasonable. Specifically,
26   the court noted the expert’s testimony concerning the overlap of Hispanic gangs in the
27   area. See Doc. No. 35-17 at 28. The court also noted that Garcia worked with the
28   Diablos regularly, the Diablos trusted him, and the Diablos treated him as one of their

                                                  -9-                        16cv2659-MMA (AGS)
1    own. Id. Finally, the jury could reasonably conclude that the three individuals relied on
2    the apparatus of the gang because they used the “flood control channel” located near the
3    Mi Pueblo Market to escape from the first six robberies, which was a “pathway”
4    “frequently used by gang members.” Doc. No. 35-17 at 4; see also Doc. No. 35-4 at 80;
5    Doc. No. 35-8 at 43-44.
6          But even if there is insufficient evidence to show that Petitioner’s actions were “in
7    association with” the Diablos, there is sufficient evidence to show the actions were “for
8    the benefit of” the Diablos. In Johnson, the Ninth Circuit concluded that the following
9    facts were sufficient to show the crimes were “for the benefit of” the Project Watts Crips
10   gang, notwithstanding the fact only one of the two individuals that committed the robbery
11   were members of that gang:
12
13                (1) the robbery was a violent crime, committed with a gun pointed
           directly into the face of a victim, (2) the robbery occurred within the
14         territory of the Project Watts Crips, (3) robbery is one of the primary
15         activities of the Project Watts Crips, (4) the robbery occurred in broad
           daylight, (5) the robbery was brazen because it involved multiple victims
16         and occurred at a time of the day, roughly 9:00 a.m., when neighbors were
17         most likely to observe the crime; (6) King had numerous tattoos, including
           some visible on his face and hands, indicating membership in the Project
18         Watts Crips, (7) during the robbery, either Johnson or King used the term
19         “cuz,” a term used by members of Crips gangs, and (8) the victims were
           ordinary members of the public with no personal relationship with the
20         defendants or gangs.
21
22   899 F.3d at 1058. A gang expert “testified that violent crimes benefit a gang by
23   increasing the intimidation in the community, lowering reporting rates among witnesses,
24   and allowing the criminal enterprise to continue free from police restraint.” Id. “The
25   gang expert also opined that such crimes bestow ‘respect’ on the individual and elevate
26   the status of the gang.” Id. The court explained that these facts were “sufficient for a
27   jury to infer that the crime was meant to send a message to the public about gang
28   brutality and control” in their territory. Id.

                                                      -10-                 16cv2659-MMA (AGS)
1          Here, the Diablos gang expert testified that the Diablos “frequently commit crimes
2    against members of the public in their home turf” and by doing so “benefit the gang by
3    instilling fear within the surrounding community.” Doc. No. 35-17 at 21. “Members of
4    the Diablos gang are expected to automatically back up their fellow gang members if a
5    member decides to commit a crime of opportunity against a member of the public.” Id.
6    Indeed, the expert opined that “the primary purpose and activity of the Diablos gang is to
7    commit crimes such as robbery, assault with a deadly weapon, and making criminal
8    threats.” Id. Finally, the expert explained that “respect” is a “core value” of gangs,
9    gained through the commission of crimes by gangs and individual gang members. Doc.
10   No. 35-8 at 20-21.
11         Similar to Johnson, (1) the robberies were violent crimes involving physical
12   violence and threats of violence with a hammer, (2) the robberies occurred within the
13   Diablos’ territory (see Doc. No. 35-8 at 85-86), (3) the expert testified that robbery is one
14   of the primary activities of the Diablos, (4) the first robbery occurred in broad daylight
15   and the second occurred in twilight hours (see Doc. No. 35-4 at 103; Doc. No. 35-6 at 19,
16   64), (5) the robberies were brazen because they involved multiple victims and one of the
17   robberies was on a public street (Doc. No. 35-6 at 65), (6) both Petitioner and Mendoza
18   were documented and known members of the Diablos, and (7) the victims were ordinary
19   members of the public with little or no personal relationship with the defendants or gangs
20   (see Doc. No. 35-4 at 121; Doc. No. 35-5 at 113; Doc. No. 35-6 at 150-51; but see Doc.
21   No. 35-5 at 148-49 (one victim identifying one of the defendants as someone he went to
22   school with)). Although Petitioner and his codefendants did not use any lingo associated
23   with members of the Diablos, the Court finds that the Court of Appeal reasonably
24   determined that the evidence was sufficient for a rational jury to conclude that the
25   robberies were “for the benefit of” the Diablos. See Johnson, 899 F.3d at 1058.
26             2. Specific Intent to Assist a Gang Member
27         Petitioner also challenges the specific intent prong, arguing that the Court of
28   Appeal allowed the gang expert’s testimony to serve as the sole basis to determine

                                                 -11-                        16cv2659-MMA (AGS)
1    specific intent because, according to Petitioner, that was the only evidence offered
2    concerning his intent to assist any gang. See Doc. No. 56 at 4. Petitioner’s argument,
3    however, is foreclosed by the California Supreme Court’s interpretation of this element:
4    “[I]f substantial evidence establishes that the defendant intended to and did commit the
5    charged felony with known members of a gang, the jury may fairly infer that the
6    defendant had the specific intent to promote, further, or assist criminal conduct by those
7    gang members.” People v. Albillar, 244 P.3d 1062, 1076 (Cal. 2010). Critically, the
8    California Supreme Court interpreted the second prong to require proof that a defendant
9    had a “specific intent to promote, further, or assist in any felonious criminal conduct by
10   gang members.” Id. at 1075. Moreover, felonious criminal conduct does not have to be
11   old conduct; it can be the instant offense if that offense is committed with another known
12   gang member. Id. Here, a rational jury could conclude that Petitioner had the specific
13   intent to assist Mendoza—a fellow Diablos—in the commission of these felonious
14   robberies, and thus Petitioner’s challenge to the second prong similarly fails. See id. at
15   1076.
16           Accordingly, Petitioner fails to demonstrate that the California courts’ denial of
17   this claim was contrary to, or an unreasonable application of, established federal law, or
18   was based on an unreasonable determination of the facts in light of the evidence
19   presented.
20           B. Gang Enhancement: Failure to Bifurcate
21           Petitioner next claims that the trial court’s refusal to bifurcate proof of the gang
22   enhancement violated his due process rights. The Supreme Court, however, has not
23   recognized that a trial court’s denial of a motion to bifurcate trial of the gang
24   enhancement implicates the Due Process Clause; thus, there is no clearly established
25   federal law. See Stenson v. Lambert, 504 F.3d 873, 881 (9th Cir. 2007) (“Where the
26   Supreme Court has not addressed an issue in its holding, a state court adjudication of the
27   issue not addressed by the Supreme Court cannot be contrary to, or an unreasonable
28   application of, clearly established federal law.”); see also Demirdjian v. Gipson, 832 F.3d

                                                   -12-                        16cv2659-MMA (AGS)
1    1060, 1066 (9th Cir. 2016) (noting that federal courts cannot “grant habeas relief unless
2    the California Court of Appeal’s decision on that claim was ‘contrary to, or involved an
3    unreasonable application of’ clearly established Supreme Court authority”) (quoting 28
4    U.S.C. § 2254(d)(1)).
5          Rather, the Supreme Court’s jurisprudence on bifurcation and misjoinder of claims
6    suggests that there is no constitutional right to bifurcation. See Spencer v. Texas, 385
7    U.S. 554, 568 (1967) (“Two-part jury trials are rare in our jurisprudence; they have never
8    been compelled by this Court as a matter of constitutional law, or even as a matter of
9    federal procedure.”). The closest the Supreme Court has come to holding otherwise is in
10   a footnote stating, “[i]mproper joinder does not, in itself, violate the Constitution. Rather,
11   misjoinder would rise to the level of a constitutional violation only if it results in
12   prejudice so great as to deny a defendant his Fifth Amendment right to a fair trial.”
13   United States v. Lane, 474 U.S. 438, 446 n.8 (1986). But the Ninth Circuit has squarely
14   held that “the statement in Lane regarding when misjoinder rises to the level of
15   constitutional violation was dicta” and thus does not serve to clearly establish federal law
16   for habeas corpus purposes. Runningeagle v. Ryan, 686 F.3d 758, 776 (9th Cir. 2012);
17   accord Collins v. Runnels, 603 F.3d 1127, 1133 (9th Cir. 2010) (“The footnote upon
18   which Collins relies did not set forth the governing legal principle in Lane. It was merely
19   a comment.”). The Ninth Circuit has continued to refuse to provide habeas corpus review
20   of bifurcation decisions, at least in non-death penalty cases. Compare Grajeda v.
21   Scribner, 541 F. App’x 776, 778 (9th Cir. 2013) (“The Supreme Court has not held that a
22   state or federal trial court’s denial of a motion to sever can, in itself, violate the
23   Constitution.”); Hollie v. Hedgpeth, 456 F. App’x 685, 685 (9th Cir. 2011) (“The
24   Supreme Court has never held that a trial court’s failure to provide separate trials on
25   different charges implicates a defendant’s right to due process.”); with Davis v.
26   Woodford, 384 F.3d 628, 638-39 (9th Cir. 2004) (reviewing a habeas “joinder challenge”
27   in the death penalty context).
28         Even if the Court were to apply the standard set forth in the Ninth Circuit’s death-

                                                    -13-                        16cv2659-MMA (AGS)
1    penalty jurisprudence, Petitioner fails to demonstrate any fundamental unfairness. A
2    bifurcation challenge can only be successful if the denial “resulted in an unfair trial.
3    There is no prejudicial constitutional violation unless simultaneous trial of more than one
4    offense actually rendered petitioner’s state trial fundamentally unfair and hence, violative
5    of due process.” Davis, 384 F.3d at 638 (alterations and quotation marks omitted). The
6    Ninth Circuit focuses “particularly” on the cross admissibility of evidence and the danger
7    of “spillover” from one charge to another but also considers whether one charge or set of
8    charges is weaker than another. Id.
9          The California Court of Appeal considered the question of cross admissibility in
10   Petitioner’s case, stating that:
11
12                Here, evidence of defendants’ robbery spree was relevant and
           probative not only with respect to the gang enhancement but also with
13         respect to their motive in committing the robberies and, in particular,
14         establishing Garcia’s role and motive in assisting Guzman and Mendoza.
           Thus, much of the evidence related to the gang enhancement would have
15         been admissible in a separate trial of the robberies. Moreover, the gang
16         evidence was not any more inflammatory than the victims’ testimony about
           the robberies.
17
18   Doc. No. 35-17 at 9. The Court agrees that much of the evidence would have been
19   admissible in a separate trial. Moreover, the “State did not join a strong evidentiary case
20   with a much weaker case in the hope that the cumulation of the evidence would lead to
21   convictions in both cases.” Davis, 384 F.3d at 639 (quotation marks omitted). Rather,
22   the State had a strong case in both the substantive offenses and in the gang enhancement.
23   Also, as in Davis, the trial court “further limited” any prejudice through an instruction to
24   the jury to consider each count separately and to consider the gang evidence for limited
25   purposes. Id.; see also Doc. No. 35-17 at 19 n.5 (“You may not consider this [gang]
26   evidence for any other purpose. You may not conclude from this evidence that the
27   defendant is a person of bad character or that he has a disposition to commit crime.”). As
28   such, even if it were clearly established that bifurcation decisions are challengeable under

                                                  -14-                       16cv2659-MMA (AGS)
1    the Due Process Clause in habeas corpus proceedings, Petitioner’s argument fails. Thus,
2    Petitioner is not entitled to relief on this claim.
3           Finally, in his direct appeal through the California courts, Petitioner primarily
4    argued that the trial judge abused his discretion under California common law relating to
5    bifurcation. To the extent Petitioner requests that the Court reconsider those state-law
6    rulings, such a request is not cognizable under federal habeas review. See Holley v.
7    Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (“Simple errors of state law do not
8    warrant federal habeas relief.”).
9           C. Identifications
10          Petitioner further asserts that the in-court identifications were tainted by unduly
11   suggestive out-of-court identification procedures and thus violated his due process rights.
12   The use of out-of-court identification procedures do not automatically violate due
13   process; “due process concerns arise only when law enforcement officers use an
14   identification procedure that is both suggestive and unnecessary.” Perry v. New
15   Hampshire, 565 U.S. 228, 238-39 (2012). “Even when the police use such a procedure . .
16   . suppression of the resulting identification is not the inevitable consequence.” Id. at 239.
17   Instead, “the Due Process Clause requires courts to assess, on a case-by-case basis,
18   whether improper police conduct created a ‘substantial likelihood of misidentification.’”
19   Id. (quoting Neil v. Biggers, 409 U.S. 188, 199-200 (1972)). “Reliability of the
20   eyewitness identification is the linchpin of that evaluation” and only “[w]here the
21   indicators of a witness’ ability to make an accurate identification are outweighed by the
22   corrupting effect of law enforcement suggestion, [should] the identification be
23   suppressed.” Id. at 239 (alterations and quotation marks omitted).
24          “To determine whether an identification procedure violates a defendant’s due
25   process rights, a court must consider whether under the totality of the circumstances the
26   identification was reliable even though the confrontation procedure was suggestive.”
27   United States v. Drake, 543 F.3d 1080, 1088 (9th Cir. 2008) (quotation marks omitted).
28   Courts consider a variety of factors, including “the opportunity of the witness to view the

                                                    -15-                     16cv2659-MMA (AGS)
1    criminal at the time of the crime, the witness’ degree of attention, the accuracy of the
2    witness’ prior description of the criminal, the level of certainty demonstrated by the
3    witness at the confrontation, and the length of time between the crime and the
4    confrontation.” Id. (alteration and quotation marks omitted).
5               1. Curbside Lineup
6          Petitioner argues first that the curbside lineup with Abraham and Daniel tainted the
7    in-court identifications. Petitioner contends that the lineup was unduly suggestive
8    because the officers told the victims that they caught the guys in the car the victims had
9    reported, the car was in the parking lot when the victims arrived, Petitioner was in
10   handcuffs and surrounded by officers, the victims were presented the culprits
11   individually, and there was a lack of exigency to justify these procedures. See Doc No.
12   56 at 9-10.
13         The Court of Appeal summarized the facts concerning Abraham and Daniel as
14   follows:
15
16                On direct examination, Abraham explained that police called his home
           and told him that “they had caught the guys.” However, at that point,
17         Abraham was not told that he would be asked to identify anyone at a
18         curbside lineup. Later, a police officer came to Abraham’s house and
           explained that she was going to take him to a curbside lineup. After
19         Abraham and his mother were in the officer’s patrol car, but before leaving
20         Abraham’s home, the police officer read him an admonishment, which
           advised Abraham that he should not infer any guilt just because someone
21         had been detained, that he did not have to identify anyone and that it was
22         just as important to free an innocent person as to identify someone involved
           in the crime.
23
24                According to Abraham, he understood that he was going to the
           curbside lineup so that he could “[n]otify the cops if those were the correct
25         guys.” (Italics added.) Abraham stated that he was able to identify
26         Mendoza as the one who stole his cell phone based on his recollection of the
           robber’s facial features, clothes, height and weight and physical build;
27         Abraham was able to identify Garcia as the one who robbed Daniel based on
28         his recollection of the second robber’s clothes and height; and Abraham was


                                                 -16-                       16cv2659-MMA (AGS)
1          able to identify Guzman as the getaway driver based on his recollection of
           the driver’s long straight hair.
2
3                 Daniel testified that he also received a call from Escondido police
           officers in which he was told that the police had stopped some people they
4          thought might be involved in the robbery. Daniel was given the same
5          admonishment provided to Abraham. As we have indicated, Daniel was
           unable to identify any of the defendants as one of the robbers, but he did
6          recognize the Honda as the getaway car.
7
8    Doc. No. 35-17 at 12-13 (footnote omitted). Relying on these facts, the court reasoned:
9
10                [B]efore asking the two victims to identify the defendants, each victim
           was admonished that they were not to infer guilt from the fact that any of the
11         individuals were detained and that they were not obligated to identify
12         anyone. The admonishment was effective with both Abraham, who testified
           that he understood his role was to notify the police “if they were the correct
13         guys,” (italics added) and Daniel, who plainly felt no suggestion or pressure
14         because he was unable to identify any of the defendants as suspects but did
           recognize the Honda as the getaway car. Given these circumstances in the
15         record, which show that the witnesses acted independent of any suggestion
16         or pressure that may have been expressed or inherent in the circumstance,
           defendants did not meet their burden of showing that the statements the
17         police made to the witnesses before the lineup were unduly suggestive or
18         that the identification Abraham made six hours after the robbery was in any
           way unreliable.
19
20   Id. at 13-14.
21         Here, upon review of the record, the Court finds that the state courts’ adjudication
22   of this claim did not result in a decision that was contrary to, or involved an unreasonable
23   application of, clearly established federal law. Although “[t]he practice of showing
24   suspects singly to persons for the purpose of identification, and not as part of a lineup,
25   has been widely condemned,” Stovall v. Denno, 388 U.S. 293, 302 (1967) overruled on
26   other grounds by Griffith v. Kentucky, 479 U.S. 314, 328 (1987), “the admission of
27   evidence of a showup without more does not violate due process.” Neil, 409 U.S. at 198.
28   Indeed, “[o]ne-on-one identifications are sometimes necessary because of officers’ and

                                                  -17-                       16cv2659-MMA (AGS)
1    suspects’ strong interest in the expeditious release of innocent persons and the reliability
2    of identifications made soon after and near a crime.” Morris v. Carey, No. 2:06-cv-0354
3    GEB JFM P., 2010 WL 231379, at *16 (E.D. Cal. Jan. 13, 2010).
4          The curbside lineup was not unduly suggestive nor was the testimony from Daniel
5    or Abraham rendered constitutionally unreliable. See Perry, 565 U.S. at 239 (holding
6    that “reliability” is the “linchpin” of the evaluation). Both Daniel and Abraham had
7    adequate time to observe the undisguised robbers. See Doc. No. 35-17 at 13. Their
8    attention was undividedly on the robbers, since the robbery was committed in the
9    immediate vicinity of the boys and the group exchanged both words and physical contact
10   with the witnesses. Abraham gave clear, descriptive reasons for his belief that he had
11   correctly identified the attackers and the lineup occurred shortly after the incident in
12   question. Additionally, courts have held that admonishments like those given to
13   Abraham and Daniel reduce the suggestive nature of an identification procedure. See,
14   e.g., United States v. White, 38 F. App’x 426, 427 (9th Cir. 2002) (“The in-field
15   identification procedure was not impermissibly suggestive because the officers
16   admonished each witness that there was no obligation to identify anyone and each
17   witness viewed the defendants independently from the other witnesses.”). Finally, the
18   admonishment given was clearly impressed on both Daniel and Abraham, as Abraham
19   testified he knew his job was to look for the “correct guys,” and Daniel was unable to
20   positively identify any of the subjects. Doc. No. 35-17 at 13. Accordingly, Petitioner has
21   not met his burden to show that the state courts’ conclusion that the admission of the
22   curbside lineup was proper was contrary to, or involved an unreasonable application of,
23   clearly established federal law, or based on an unreasonable determination of the facts.
24             2. Photo Array
25         Petitioner next argues that the in-court identifications of the victims of the first
26   robbery were tainted by the photo arrays the police showed them the day after the
27   robbery. Petitioner argues that there was only one other man with long hair in the photo
28   and that others in the photo “grossly dissimilar in appearance” to him in violation of

                                                  -18-                       16cv2659-MMA (AGS)
1    United States v. Wade, 388 U.S. 218, 233 (1967). See Doc. No. 56 at 12. The Court of
2    Appeal summarized the facts concerning the relevant witnesses as follows:
3
4                Six of the victims at the Mi Pueblo Market robbery were shown three
           separate six-pack photo lineups (six-pack); each six-pack included a picture
5          of one of the defendants. The six-packs were prepared with the assistance of
6          a computer program that selected photographs of individuals with physical
           characteristics similar to each of the defendants and organized the
7          photographs randomly.
8
                   The six-packs were shown to the six victims at Ruben’s house. Ruben
9          testified that he was told by the police that they had recovered various items
10         and that three people were in custody. However, each victim was
           admonished that they did not have to identify anyone in the lineup and that
11         they should not assume that anyone whose picture was in the lineup was in
12         custody. Each victim was shown the six-packs separately. Three of the
           victims—Ruben, Jonathan, and Carlos—were able to identify Guzman; only
13         two of the victims—Ruben and Carlos—were able to identify Mendoza;
14         none of the victims was able to identify Garcia.

15
16   Doc. No. 35-17 at 14.
17         Petitioner contends that the six-pack photo array, which included his photo, was
18   unduly suggestive. The Court of Appeal reasoned that “courts have upheld lineup
19   identifications despite the existence of similar or greater disparities among lineup
20   participants,” thus, the fact that “the Guzman six-pack included one other person with
21   long hair and only three of the victims were able to identify him,” rendered the lineup
22   “not unduly suggestive.” Id. at 15.
23         Petitioner argues that the Court of Appeal’s ruling was unreasonable because the
24   six-pack array only contained one other individual with long hair and he was the only
25   individual wearing a white shirt. Petitioner primarily focuses on the hair length, since he
26   correctly notes that some of the witnesses testified that they recognized him, in part or in
27   whole, due to his hair. See, e.g., Doc. No. 35-5 at 174, 204. The following six-pack was
28   shown to the witnesses:

                                                 -19-                       16cv2659-MMA (AGS)
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16   Doc. No. 63 at 4. Petitioner is the top-center subject.
17         Although the habeas review standard is far more deferential, even if the Court
18   performed a de novo review, the Court finds that the photo array in question is not unduly
19   suggestive. While only two of the subjects, including Petitioner, appear to have longer-
20   than-shoulder-length hair, none of the subjects have short hair, and all but one of the
21   subjects have hair reaching at least to each subjects’ collar. The subjects all appear to be
22   of approximately the same age, have similar skin tones, all but one have on similar shirts
23   (although of a different color), all but one are clean shaven, and all have the same hair
24   color. The instructions of the lineup also warn that “hairstyles, beards and mustaches
25   may be easily changed.” Doc. No. 63 at 4. Given the “totality of the circumstances,” the
26   photographic lineup was not unduly suggestive because of either the color of Petitioner’s
27   shirt or his hair length. Drake, 543 F.3d at 1088. As the Court of Appeal noted, this
28   conclusion is reinforced by the fact that several of the witnesses shown this lineup failed

                                                 -20-                       16cv2659-MMA (AGS)
1    to select Petitioner from the lineup or at trial.
2           Indeed, the Ninth Circuit has rejected similar challenges. See United States v.
3    Beck, 418 F.3d 1008, 1012 (9th Cir. 2005) (concluding that the photospread “was not so
4    impermissibly suggestive as to create a substantial likelihood of misidentification” where
5    all of the subjects are Caucasian males in the same age range, with similar skin, eye, and
6    hair coloring, and where “[f]our of the six photos show men with similar length hair, but
7    two having somewhat shorter hair”); United States v. Nash, 946 F.2d 679, 681 (9th Cir.
8    1991) (“Nash criticizes the photospread because one of the photographs was of a Latino
9    man, only Nash and two others had light complexions, and only Nash and the man Nash
10   contends is Latino had afro hairstyles. We find the photospread to be a balanced
11   presentation that was not suggestive.”); see also United States v. Mack, No. 99-50595,
12   2000 WL 1171143, at *1 (9th Cir. Aug. 17, 2000) (“We have held that a photospread is
13   not impermissibly suggestive even though the pictures vary in race and hair style. . . . The
14   minor discrepancies among the photos do not make the photospread impermissibly
15   suggestive.”). In light of the foregoing, the Court finds that state courts’ conclusion that
16   admission of the photo array was proper was not contrary to, nor an unreasonable
17   application of, clearly established federal law, or based on an unreasonable determination
18   of the facts.
19          D. Jury Instructions
20          Petitioner also challenges the California Court of Appeal’s ruling concerning the
21   jury instructions. Generally, federal courts do not grant relief to a petitioner based on a
22   challenge to a state jury instruction, even an erroneous one, in a petition for a writ of
23   habeas corpus. See Estelle v. McGuire, 502 U.S. 62, 71-72 (1991). To receive relief at
24   this stage, Petitioner must show that the challenged instruction “so infected the entire trial
25   that the resulting conviction violates due process.” Id. at 72 (quotation marks omitted).
26   “A single instruction to a jury may not be judged in artificial isolation, but must be
27   viewed in the context of the overall charge.” Middleton v. McNeil, 541 U.S. 433, 437
28   (2004) (quotation marks omitted).

                                                    -21-                     16cv2659-MMA (AGS)
1          Petitioner challenges the use of model California jury instructions—CALCRIM
2    Nos. 370, 1401, and 1403. Petitioner argues that the instructions confused the jury by
3    inadequately explaining the difference between the intent required to commit the gang
4    enhancement and the concept of motive for committing the robberies. See Doc. No. 56 at
5    22. According to Petitioner, this relieved the prosecution of its burden to prove the intent
6    component of the gang enhancement beyond a reasonable doubt. See id. The California
7    Court of Appeal found Petitioner’s argument unpersuasive, citing to People v. Fuentes,
8    171 Cal. App. 4th 1133, 1139-40 (2009), which rejected the same argument in a
9    virtually identical situation. Here, CALCRIM 370 addressed the concept of motive for
10   the robbery charges and the assault:
11
12               The People are not required to prove that the defendant had a motive
           to commit any of the crimes charged. In reaching your verdict you may,
13         however, consider whether the defendant had a motive.
14
                  Having a motive may be a factor tending to show that the defendant is
15         guilty. Not having a motive may be a factor tending to show the defendant
16         is not guilty.

17   Doc. No. 35-17 at 19 n.5. By contrast, the pertinent sections of the CALCRIM 1401
18   instruction addressed only the gang enhancement:
19                If you find the defendant guilty of the crimes charged in Counts 1
20         through 9, you must then decide whether the People have proved the
           additional allegation that the defendant committed each of those crimes for
21         the benefit of, at the direction of, or in association with a criminal street
22         gang.

23                To prove this allegation, the People must prove that:
24
                  1. The defendant committed the crime for the benefit of, at the
25         direction of, or in association with a criminal street gang;
26                AND
                  2. The defendant intended to assist, further, or promote criminal
27         conduct by gang members.
28                                                ...


                                                 -22-                       16cv2659-MMA (AGS)
1                  The People have the burden of proving each allegation beyond a
            reasonable doubt. If the People have not met this burden, you must find that
2           the allegation has not been proved.
3
4    Id. at 17-18. The CALCRIM 1403 instruction provides:
5                 You may consider evidence of gang activity only for the limited
            purpose of deciding whether:
6
7                 The defendant acted with the intent, purpose, and knowledge that are
            required to prove the gang-related enhancements charged;
8
                   OR
9                 The defendant had a motive to commit the crimes charged.
10
                   You may also consider this evidence when you evaluate the credibility
11          or believability of a witness and when you consider the facts and
12          information relied on by an expert witness in reaching his or her opinion.

13                You may not consider this evidence for any other purpose. You may
14          not conclude from this evidence that the defendant is a person of bad
            character or that he has a disposition to commit crime.
15
16   Id. at 19.
17          Contrary to Petitioner’s argument, CALCRIM 370 by its express terms applies
18   only to the substantive charges and thus did not modify CALCRIM 1401. Indeed,
19   CALCRIM 1401 provides that the jurors should not even consider the instruction unless
20   they had already found the defendants guilty of the substantive charges. If the jurors
21   reached that stage, CALCRIM 1401 provides clear instructions to consider Petitioner’s
22   intent. Petitioner attempts to distinguish his case from Fuentes because in his trial the
23   jury was also instructed on CALCRIM 1403, which further confused motive and intent.
24   See Doc. No. 56 at 22. However, CALCRIM 1403 specifies that the gang-activity
25   evidence could be used to determine general motive for the substantive crimes, the
26   specific intent required by the gang enhancement, or credibility, but for no other purpose.
27   The fact that the same evidence could be considered for different purposes is neither
28   surprising nor confusing in a criminal case, and a clear instruction limiting the use of

                                                 -23-                       16cv2659-MMA (AGS)
1    such evidence for a specific purpose is neither unusual nor inappropriate. Thus,
2    Petitioner fails to show that he is entitled to federal habeas corpus relief because the
3    instructions “so infected the entire trial” such that the resulting conviction violates due
4    process.4 Middleton, 541 U.S. at 437; see also Estelle, 502 U.S. at 72.
5               E. Cumulative Error
6               Lastly, Petitioner argues that the cumulative impact of all of the alleged errors
7    prejudiced him, requiring a new trial. See Harris v. Wood, 64 F.3d 1432, 1438 (9th Cir.
8    1995) (“[P]rejudice may result from the cumulative impact of multiple deficiencies.”).
9    However, because Petitioner fails to identify any errors, there can be no constitutional
10   violation based on the alleged cumulative impact of the alleged errors. See Hays v.
11   Farwell, 482 F. Supp. 2d 1180, 1202 (D. Nev. 2007) (“The cumulative error doctrine,
12   however, does not permit the Court to consider the cumulative effect of non-errors.”); see
13   also Fuller v. Roe, 182 F.3d 699, 704 (9th Cir. 1999), overruled on other grounds, Slack
14   v. McDaniel, 529 U.S. 473 (2000) (“where there is no single constitutional error existing,
15   nothing can accumulate to the level of a constitutional violation”).
16              F. Evidentiary Hearing
17              Petitioner further requests an evidentiary hearing. See Doc. No. 56. “A habeas
18   petitioner is entitled to an evidentiary hearing if: (1) the allegations in his petition would,
19   if proved, entitle him to relief; and (2) the state court trier of fact has not, after a full and
20   fair hearing, reliably found the relevant facts.” Phillips v. Woodford, 267 F.3d 966, 973
21   (9th Cir. 2001) (emphasis omitted). “[I]f the record refutes the applicant’s factual
22   allegations or otherwise precludes habeas relief, a district court is not required to hold an
23
                                                    
24
                4
               Numerous courts have reached the same conclusion regarding these instructions. See, e.g.,
25
     Gonzalez v. Montgomery, No. SACV 15-2150-PA (LAL), 2017 WL 3429375, at *17 (C.D. Cal. Mar.
26   10, 2017); Martinez v. Hubbard, No. CV 11-5640-JAK (PLA), 2015 WL 9997226, at *23 (C.D. Cal.
     Nov. 12, 2015); Phillips v. Foulk, No. EDCV 11-599-DOC (DTB), 2013 WL 3337825, at *17 (C.D. Cal.
27   July 1, 2013); Binns v. Allison, No. CV 11-10241-DSF (DTB), 2013 WL 3200503, at *13 (C.D. Cal.
     June 24, 2013); Orono v. Hedgepeth, No. 1:12-CV-00581 LJO GSA HC, 2012 WL 3704815, at *22
28   (E.D. Cal. Aug. 24, 2012).

                                                       -24-                      16cv2659-MMA (AGS)
1    evidentiary hearing.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007). Here, the Court
2    finds that the record precludes habeas relief and the Court does not need any additional
3    facts to adjudicate his Petition. Accordingly, the Court DENIES Petitioner’s request for
4    an evidentiary hearing.
5                                 CERTIFICATE OF APPEALABILITY
6          Rule 11 of the Rules Governing Section 2254 Cases states that “[t]he district court
7    must issue or deny a certificate of appealability when it enters a final order adverse to the
8    applicant.” A certificate of appealability should issue as to those claims on which a
9    petitioner makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C.
10   § 2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the district
11   court’s resolution of [the] constitutional claims” or “conclude the issues presented are
12   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.
13   322, 327 (2003). Here, the Court concludes that Petitioner has not made the required
14   showing. Accordingly, the Court DECLINES to issue a certificate of appealability.
15                                          CONCLUSION
16         Based on the foregoing, the Court DISMISSES the Petition with prejudice.
17   Further, the Court DENIES Petitioner’s request for an evidentiary hearing, and
18   DECLINES to issue a certificate of appealability. The Clerk of Court is instructed to
19   enter judgment accordingly and close the case.
20
21         IT IS SO ORDERED.
22
23   Dated: November 28, 2018
24                                                  _____________________________
25                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
26
27
28

                                                  -25-                       16cv2659-MMA (AGS)
